IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 312A15

                               Filed 18 March 2016

STATE OF NORTH CAROLINA

             v.
CHARLES DIONE WARREN


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 775 S.E.2d 362 (2015), affirming an order

entered on 3 September 2014 and a judgment entered on 3 July 2014, both by Judge

Richard T. Brown in Superior Court, Johnston County. Heard in the Supreme Court

on 16 February 2016.


      Roy Cooper, Attorney General, by Teresa M. Postell, Assistant Attorney General,
      for the State.

      Bryan E. Gates, Jr. and John J. Korzen for defendant-appellant.


      PER CURIAM.


      AFFIRMED.